

114 S2520 IS: Newborn Care Improvement Act
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2520IN THE SENATE OF THE UNITED STATESFebruary 9, 2016Ms. Klobuchar (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the care provided by the Secretary of Veterans
			 Affairs to newborn children.
	
 1.Short titleThis Act may be cited as the Newborn Care Improvement Act. 2.Improvement of health care services provided to newborn children by Department of Veterans AffairsSection 1786 of title 38, United States Code, is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking seven days and inserting 14 days; and (2)by adding at the end the following new subsection:
				
 (c)Annual reportNot later than 31 days after the end of each fiscal year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the health care services provided under subsection (a) during such fiscal year, including the number of newborn children who received such services during such fiscal year..